DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al., US2017/0278321 A1, and further in view of Chundrlik et al., US2016/0165188 A1.
Regarding claim 1, Nishida teaches An information processing device (Fig. 1, par. 0021; a configuration of a reporting device 10), comprising: a memory (Fig. 1, par. 0029; outside recognition failure storage 109); and a processor coupled to the memory (Fig. 1, par. 0030; A provision information producer 110), the processor being configured to: receive, from each of a plurality of vehicles, both image information captured by an image capture device installed at the vehicle (par. 0023; a camera image provided by the vehicle outside recognition results acquire a result of recognition by the outside recognizer of a connected car.), and vehicle information including position information on the vehicle (par. 0023; a vehicle position information acquirer 103 acquires position information on a vehicle acquired by the position information acquirer.); and perform image processing identifying a characteristic of a dangerously-driven vehicle based on the image information (par. 0026; An outside recognition failure detector 106 detects a failure in outside recognition of a vehicle on the basis of a result of recognition by the outside recognizer of a connected car, which is acquired by the vehicle outside recognition result acquirer 101, and a vehicle behavior of the connected car, which is acquired by the vehicle behavior acquirer.). 
Nishida fails to teach the following recited limitation.  However, Chundrlik teaches in a case in which a dangerously-driven vehicle has been detected, modify a priority level for image processing of the image information received from a vehicle in the vicinity of a vehicle that has detected the dangerously-driven vehicle, so as to be higher than for a vehicle not in the vicinity of the dangerously-driven vehicle (Fig. 18, par. 0046; Upon such detection, the control system 14 may be programmed to adjust the sensitivity of certain vehicle systems, such as for example, a lane-departure warning system shown at 191 or a lane-keeping system (such as a system for keeping the vehicle 10 centered in its lane and/or alerting the driver of the vehicle if the system detects that the vehicle is leaving its lane or the like).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nishida’s teachings with Chundrlik teachings in order to provide one or more alerts or communications, such as for the driver of the vehicle or such as for people or pedestrians exterior of the vehicle (Chundrlik, par. 0004).

Regarding claim 2, Nishida and Chundrlik teach all the limitations in claim 1.  Nishida further teaches wherein the processor is further configured to receive detection results of the dangerously-driven vehicle from the plurality of vehicles (par. 0031; detecting a failure in outside recognition by the outside recognition failure detector 106.).

Regarding claim 3, Nishida and Chundrlik teach all the limitations in claim 1.  Nishida further teaches a detection unit that detects presence or absence of the dangerously-driven vehicle (par. 0046; If the external environment of a vehicle acquired by the external environment information acquirer 107 is inputted, a failure in outside recognition is checked to see if the failure has occurred under the same condition as the inputted external environment.).

Regarding claim 4, Nishida and Chundrlik teach all the limitations in claim 1.  Nishida further teaches wherein the processor reports characteristic information representing the characteristic of the identified dangerously-driven vehicle to the plurality of vehicles (par. 0030; A provision information producer 110 produces check information on a possibility of a failure in outside recognition of a vehicle which is checked in response to input of external environment information of a connected car.).

Regarding claim 5, Nishida and Chundrlik teach all the limitations in claim 4.  Nishida further teaches wherein the processor, based on image processing results, in a case in which the dangerously-driven vehicle is included in the image information received from another vehicle, reports the characteristic information to the another vehicle (par. 0066).

Regarding claim 6, Nishida and Chundrlik teach all the limitations in claim 1.  Nishida further teaches An information processing system (Fig. 1, par. 0010; a configuration of a reporting device), comprising: the information processing device of claim 1 (Fig. 1, par. 0021;  the reporting device 10); and a vehicle (Fig. 1, par. 0022; connected car C1) comprising: an image capture unit that is installed in the vehicle and is configured to capture an image of the vehicle surroundings (par. 0023; a camera image), a vehicle information detection unit configured to detect vehicle information including position information on the vehicle (par. 0026-0027; An outside recognition failure detector 106 detects a failure in outside recognition of a vehicle on the basis of a result of recognition by the outside recognizer of a connected car, and An external environment information acquirer 107 maps the position of a connected car into a map on the basis of the position information on the connected car, which is acquired by the vehicle position information acquirer 103.), and a processor configured to transmit image information captured by the image capture unit and the vehicle information detected by the vehicle information detection unit (par. 0030; A provision information producer 110 produces check information on a possibility of a failure in outside recognition of a vehicle which is checked in response to input of external environment information of a connected car.).

Regarding claim 7, Nishida teaches A non-transitory recording medium storing a program that causes a computer to execute information processing (par. 0029; An outside recognition failure storage 109 stores an external environment of a vehicle which is linked with a failure in outside recognition of a connected car by the outside recognition failure cause analyzer.), the information processing comprising: receiving, from each of a plurality of vehicles, both image information captured by an image capture unit installed at the vehicle (par. 0023; a camera image provided by the vehicle outside recognition results acquire a result of recognition by the outside recognizer of a connected car.), and vehicle information including position information on the vehicle (par. 0023; a vehicle position information acquirer 103 acquires position information on a vehicle acquired by the position information acquirer.); and performing image processing identifying a characteristic of a dangerously-driven vehicle based on the image information (par. 0026; An outside recognition failure detector 106 detects a failure in outside recognition of a vehicle on the basis of a result of recognition by the outside recognizer of a connected car, which is acquired by the vehicle outside recognition result acquirer 101, and a vehicle behavior of the connected car, which is acquired by the vehicle behavior acquirer.).
Nishida fails to teach the following recited limitation.  However, Chundrlik teaches in a case in which a dangerously-driven vehicle has been detected, modifying a priority level for image processing of the image information received from a vehicle in the vicinity of a vehicle that has detected the dangerously-driven vehicle, so as to be higher than for a vehicle not in the vicinity of the vehicle that detected the dangerously-driven vehicle (Fig. 18, par. 0046; Upon such detection, the control system 14 may be programmed to adjust the sensitivity of certain vehicle systems, such as for example, a lane-departure warning system shown at 191 or a lane-keeping system (such as a system for keeping the vehicle 10 centered in its lane and/or alerting the driver of the vehicle if the system detects that the vehicle is leaving its lane or the like).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nishida’s teachings with Chundrlik teachings in order to provide one or more alerts or communications, such as for the driver of the vehicle or such as for people or pedestrians exterior of the vehicle (Chundrlik, par. 0004).

Regarding claim 8, Nishida teaches An information processing method (par. 0003; reporting method that detect an abnormality in an outside recognition device of a connected car), comprising, by a processor: receiving, from each of a plurality of vehicles, both image information captured by an image capture unit installed at the vehicle (par. 0023; a camera image provided by the vehicle outside recognition results acquire a result of recognition by the outside recognizer of a connected car.), and vehicle information including position information on the vehicle (par. 0023; a vehicle position information acquirer 103 acquires position information on a vehicle acquired by the position information acquirer.); and performing image processing identifying a characteristic of a dangerously-driven vehicle based on the image information (par. 0026; An outside recognition failure detector 106 detects a failure in outside recognition of a vehicle on the basis of a result of recognition by the outside recognizer of a connected car, which is acquired by the vehicle outside recognition result acquirer 101, and a vehicle behavior of the connected car, which is acquired by the vehicle behavior acquirer.).  
Nishida fails to teach the following recited limitation.  However, Chundrlik teaches in a case in which a dangerously-driven vehicle has been detected, modifying a priority level for image processing of the image information received from a vehicle in the vicinity of a vehicle that has detected the dangerously-driven vehicle, so as to be higher than for a vehicle not in the vicinity of the dangerously-driven vehicle (Fig. 18, par. 0046; Upon such detection, the control system 14 may be programmed to adjust the sensitivity of certain vehicle systems, such as for example, a lane-departure warning system shown at 191 or a lane-keeping system (such as a system for keeping the vehicle 10 centered in its lane and/or alerting the driver of the vehicle if the system detects that the vehicle is leaving its lane or the like).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nishida’s teachings with Chundrlik teachings in order to provide one or more alerts or communications, such as for the driver of the vehicle or such as for people or pedestrians exterior of the vehicle (Chundrlik, par. 0004).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649